Citation Nr: 0116171	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed bilateral pes 
planus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from January 1972 to January 
1978 with subsequent service in the Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the RO.  

In a decision promulgated in June 2000, the Board found that 
the veteran had presented a well-grounded claim of service 
connection and remanded that matter to the RO for additional 
development of the record.  



FINDING OF FACT

The competent evidence of record does not establish that the 
veteran has current disability manifested by pre-existing pes 
planus that is shown to have undergone an increase in 
severity beyond natural progression during his period of 
active military service or in connection with later service 
in the Reserve.  



CONCLUSION OF LAW

The veteran's pre-existing pes planus is not due an injury 
that was aggravated by his active military service or any 
period of active or inactive duty for training.  38 U.S.C.A. 
§§ 1110, 1111, 1137, 1153, 5107(a), 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306 (2000).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board is cognizant of the fact that the RO has not 
considered the issues on appeal in this case in light of the 
new law.  Nonetheless, the Board finds that, even though the 
RO did not have the benefit of the explicit provisions of the 
VCAA, VA's duties have been fulfilled as discussed 
hereinbelow.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  

The record here reflects that the veteran was notified in an 
October 1998 rating decision, a February 1999 Statement of 
the Case, and September and November 2000 Supplemental 
Statements of the Case that the pes planus was found to pre-
exist service and that it was not aggravated beyond normal 
progression during service.  That is the key issue in this 
case and the rating decision, as well as the Statement of the 
Case and Supplemental Statement of the Case informed the 
veteran what was needed to substantiate his claim of service 
connection for pes planus.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the aforementioned rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claims.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  While VA has a duty to 
assist veteran in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is 
sufficient evidence of record to decide his claim properly.  
The veteran has also been afforded a VA examination with 
respect to issue on appeal to determine the likely etiology 
of the claimed pes planus.  

In the circumstances of this case, to remand the case again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claim of 
service connection for pes planus.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  

In this case, the examination at induction was positive for a 
finding of pes planus.  As such, the veteran is not entitled 
to the presumption of soundness with respect to that 
condition.  

The service medical records showed a notation of second 
degree pes planus on the January 1972 Report of Medical 
Examination on induction into active service.  In addition, 
it was noted that the veteran had been previously rejected 
for military service because of flat feet in April 1966.  
Based upon the veteran's pre-induction physical examination 
report, the RO concluded that the veteran's pes planus 
disability pre-existed service.  

The Board notes, as the veteran's pes planus is shown to have 
pre-existed service, a determination must then be made as to 
whether the veteran's pre-existing pes planus underwent an 
increase in severity during active service.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2000).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Jensen v. Brown, 4 Vet.App. 304, 306-307 
(1993);  Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. 3.306(b) (2000).   

In this case, the service medical records showed that the 
veteran was treated on one occasion in October 1976 for 
complaints of foot problems.  Specifically, the veteran 
complained of sore feet after running.  There was no swelling 
or pain with motion.  The veteran looked "slightly flat 
footed."  The diagnosis was that of low arches.  Arch 
supports were thereafter issued.  

The medical records for the remainder of this period of 
active service are negative for any other complaints or 
findings relating to the claimed pes planus.  

In connection with later service in the Reserve, following 
the end of his period of active duty in January 1978, the 
veteran is shown to have been afforded various periodic 
examinations.  During a periodic physical examination in 
October 1982, the veteran was noted to have 1st degree pes 
planus.  Another periodic physical examination in April 1987 
noted findings of pes planus, moderate with no symptoms.  
Finally, a periodic examination in August 1991 indicated that 
he had pes planus, moderate, asymptomatic.  

The post-service evidence of record includes a May 1998 
medical opinion from a private treating physician who 
indicated that the veteran had severe pes planus valgus, flat 
feet and plantar fasciitis at that time.  

In July 2000, the private doctor submitted another statement 
to the RO with regard to the veteran's current medical 
condition.  The doctor indicated that the veteran had pes 
planovalgus, right bunion, bilateral hallux limitus and ankle 
equins.  According to the doctor, his feet functioned as a 
flexible flat foot condition and he was presenting with 
overuse syndromes, i.e. early tarsal tunnel conditions such 
as burning feet and retrograde stress to his medial knees.  

The veteran was afforded a VA examination in conjunction with 
the directives set forth in a June 2000 Remand.  The examiner 
noted that he reviewed the claims file and the Remand.  The 
veteran reported that he was noted to have had pes planus on 
his entrance examination on entering active duty in the Army.  
The veteran indicated that he served in the Finance 
Department during active duty and was not required to do any 
running other than about 2 miles while taking physical 
training.  The veteran reported that he was on sick call 
several times while on active duty.  The veteran indicated 
that, since active duty, he had only been treated for his pes 
planus by one private physician.  

The veteran's chief complaint was that of pain on his feet on 
running a quarter of a mile.  After such a run, the veteran 
noted that his feet were very tender for two weeks.  The pain 
appeared mostly on the sole of his foot.  There also seemed 
to be some pain along the side of his foot over the fifth 
metatarsal.  He also complained of frequent turning of his 
ankles, both right and left.

On physical examination, the veteran did not limp.  He could 
walk on his heels and toes, although his toe-walking caused 
some Achilles tendon pain.  He could squat fairly well.  He 
had a very low arch on both feet, and there was a 
considerable medial bulge on both feet.  There was only a 
very slight eversion of the heels.  He had a callosity over 
the fifth metatarsal heads bilaterally.  There were no other 
callosities noted on the feet.  The forefoot was quite mobile 
on passive rotation.  Both feet were considered normal.  
Pedal pulses, dorsalis pedis, was 2+ bilaterally.  No 
posterior tibial pulse was felt.  The diagnosis was that of 
bilateral pes planus with some plantar fasciitis.  

The examiner indicated that the etiology of the veteran's pes 
planus was probably congenital, thereby existing prior to 
service.  The examiner then opined that the pre-existing pes 
planus showed "natural progression" while he was in service.  

In contrast to the VA medical opinion discussed hereinabove, 
the veteran's private doctor submitted another statement in 
October 2000 with regard to the veteran's pes planus.  The 
private doctor suggested that the pre-existing pes planus 
should have been a diagnosis for physical examination 
failure.  The doctor then opined that the stress of the 
military on the pes planus had caused a right bunion and 
bilateral hallux limitus and added that the pes planus and 
military stress on previous weak ligaments and tendons had 
presented the veteran with pes planus, ankle equinus, right 
bunion and bilateral hallux limitus with the complex muscle 
skeletal symptoms in calves, knees, hips and back.  The 
doctor concluded by stating that the veteran needed on going 
medical care for joint degeneration and destruction which had 
been enchanced [sic] by his military career.  

In this case, the medical evidence does not serve to 
establish in the Board's opinion that the veteran's 
preexisting pes planus underwent an increase in severity 
beyond natural progression during his period of active 
military service extending from 1972 to 1978.  While he is 
shown to have been seen on one occasion toward the end of 
that service in 1976 for foot complaints, he was described at 
that time only as looking "slightly flat footed."  

Thus, the Board finds, in its review of the medical records 
for this period of service, no basis to conclude that the 
pre-existing pes planus worsened during that active service.  

The VA examiner who reviewed the case in August 2000 opined 
that the veteran's pes planus was probably congenital and 
showed "natural progression" during service.  This opinion is 
consistent with the evidence from the period of active 
service, as discussed hereinabove.  Specifically, the 
evidence shows that the veteran was treated on only one 
occasion during active service for pes planus in October 
1976.  Moreover, the assessment in October 1976 was that of 
low arches and there was no indication of a worsening of that 
condition.

The private examiner's October 2000 statement, by contrast, 
did not discuss the information or facts on which her opinion 
was based.  The private doctor indicated that the veteran 
should have failed the pre-induction physical examination 
because of his pes planus (thus confirming that the serious 
nature of the condition that existed prior to service) and 
opined that the pes planus was enhanced by military service.  

While the medical statement itself serves to establish 
generally that the veteran's pes planus had worsened over the 
years (apparently during the time he was in the Reserve), it 
does not explain how the pes planus was aggravated by the 
stress of service.  From its review of the record, the Board 
can only concluded that the private examiner relied solely on 
the veteran's own assertions in arriving at her opinion.  
There is simply no evidence in the record to suggest that the 
veteran's period of military service "enhanced" the 
preexisting pes planus beyond the natural progression of the 
disability.  

The term active service includes active duty and any period 
of active duty for training during which the individual was 
disabled from a disease or injury incurred or aggravated in 
the line of duty or any period of inactive duty for training 
during which the individual was disabled from an injury 
incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2000).  

Thus, in this particular case, the Board must consider the 
fact that the veteran is shown to have had active military 
service that ended in January 1978 and then subsequent 
service in the Reserve.  

The Board finds in this regard that the VA examiner's August 
2000 opinion should be afforded more weight evaluating the 
case as it was based on a review of the veteran's claims file 
as well as the history reported by the veteran himself.  The 
Board is mindful that the private doctor has been treating 
the veteran for his pes planus since at least 1998 and that 
she is quite competent to opine that the veteran suffers from 
current foot disability.  However, her statements as to 
causation of the veteran's current foot disability are not 
supported by the competent evidence or medical facts.  

The Board finds in this regard that the medical evidence when 
viewed in its entirety does not support the position that the 
pre-existing pes planus underwent an increase in severity 
beyond the natural progression during his period of active 
service or in connection with any injury that was incurred in 
a subsequent period of active or inactive duty for training.  
It is pertinent to note that the mere notation of the 
existence of pes planus on the veteran's periodic physical 
examination reports in 1982, 1987 and 1991 (during the 
Reserve period) cannot, on its face, indicate an aggravation 
of the existing condition during a period of inactive or 
active duty for training after 1978.  Furthermore, there is 
no indication that the veteran sought treatment for pes 
planus during the Reserve period.

Although the veteran contends that he received numerous 
treatments for pes planus during this service, the Board also 
finds that his lay assertions to this extent are not 
supported by any competent evidence to establish the nature 
and severity of a foot injury in service or other medical 
records showing ongoing care for complaints of foot problems 
or pes planus in connection with active service or any later 
period of active or inactive duty for training.  

In summary, the medical evidence of record does not establish 
that the veteran's preexisting pes planus was aggravated 
beyond the natural progression during active service, nor 
does the evidence establish that the veteran's pes planus was 
aggravated as a result of an injury during active duty 
training in the Reserve.  While the Board does not question 
the private doctor's opinion that the veteran's pes planus 
has increased in severity over the years, the evidence of 
record is simply not consistent with the opinion that service 
connection is warranted by way of aggravation.  The private 
doctor's statements are simply not supported by the evidence 
of record in this case.

On the basis of the foregoing, the Board must conclude that 
aggravation of the veteran's pre-existing pes planus by his 
service has not been established, and that the claim for 
service connection for pes planus must be denied.  

The preponderance of the evidence is against the claim; 
hence, the benefit-of-the-doubt doctrine is not for 
application in this case.  See 38 U.S.C.A. §5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  



ORDER

Service connection for pes planus is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

